
	
		II
		111th CONGRESS
		2d Session
		S. 3823
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22, 2010
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To remove preferential treatment for
		  sleeping bags under the Generalized System of Preferences, and for other
		  purposes.
	
	
		1.Removal of preferential treatment for
			 certain textile articles
			(a)In generalNotwithstanding any provision of title V of
			 the Trade Act of 1974 (19 U.S.C. 2461 et seq.; relating to the Generalized
			 System of Preferences), no textile article classifiable under subheading
			 9404.30.80 of the Harmonized Tariff Schedule of the United States is eligible
			 for duty-free or other preferential treatment under such title V.
			(b)ApplicabilitySubsection (a) applies to goods entered, or
			 withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
